An important issue and one upon which there is conflict of testimony was whether the deceased had an open knife in his hand at the time of the homicide. The State's witness Arch Henderson, on his direct examination, testified that he and Dr. Sanders reached the deceased a very short time after he was killed; that he (witness) picked up the knife (which by other testimony was shown to have belonged to deceased); that it was lying near the body of deceased and was partly open, and he picked it up and laid it in deceased's hat a minute and then put it in his pocket. On this examination he said: "I didn't say anything to anybody about the knife." On cross-examination he testified that he did not remember stating in the presence of Sanders that the knife was open. Appellant subsequently sought to show by the witness Sanders that the State's witness Arch Henderson at or about the time the knife was picked up stated that it was open. This testimony was excluded on objection of the State's counsel; and I think, under the circumstances detailed, that the court committed error in excluding it.
I concur in the reversal.